The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-9 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  With respect to the breadth of the claims, the method is for detecting and monitoring the presence, development and propagation of an infectious agent in a geographic area.  Thus the person of skill has experience in different aspects of detection and monitoring an infectious agent in an environment.  This does not limit the type of infectious agent so that it could be a known infectious agent or an infectious agent that has not previously been determined to be an infectious agent.  If the infectious agent is one that is known and is capable of being detected and monitored in an environment by those of skill in the art, the level of experimentation is dependent on the environment of the geographical area.  If one is trying to detect and/or monitor an infectious agent generally or one that is not previously known or has been identified as an infectious agent, the predictability depends on the ability to detect the infectious agent(s) and the level of experimentation needed would increase.  The first step in the method is subdividing the area into area cells.  This is not hard since a random subdivision meets the scope of this step.  The next step is determining and identifying within each area cell, the points of presence, passing through or frequenting by humans or animals likely to be infected by and/or host the infectious agent.  This step also is not difficult since it could be done by the person of skill in the art observing each cell area for the points of presence, passing through of frequenting.  The next step is installing at each identified point in 
The state of the prior art is the existence of devices that appear to autonomously be capable of detecting one or more infectious agents in a controlled environment.  The predictability of the invention is reasonable if conducted in a controlled environment.  However the claims and figures are directed to open environments in which the predictability of and/or the ability to control conditions is low.  This would multiply the effort/experimentation needed to address the ability to reliably sample and detect an infectious agent.  As noted above the amount of direction given in the disclosure is sparse or minimal at best with simply lists of alternates that could be included.  There are no working embodiments in the disclosure.  Thus the amount of experimentation needed, even by those of ordinary skill in the art, is great.  Based on the above description, examiner’s position is that the amount of experimentation is excessive and undue based on the predictability of the sampling infectious agents from humans and/or animals in an open environment such as the figures show, the lack of specific description of the device, its components and how they are combined, the lack of working examples and the number of factors that one would need to experiment with to reliably sample infectious agents in an open environment.  
Examiner notes that it has been over two years since the provisional applications were filed and at this point applicant has not provided evidence that they have a system/device that is either deployed or ready to deploy to perform the claimed method.  If applicant or someone under applicant’s direction has been working to produce such a system, that is also evidence that the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Due to the severity of the problems under 35 U.S.C. 112(a), it is difficult to determine the scope of the remaining claims.  Therefore, no art rejections are being made at this time.  
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive. In response to the amendments and arguments, all drawing objections and rejections other than the rejection under 35 U.S.C. 112(a) have been withdrawn.  Thus the arguments 
With respect to the rejection under 35 U.S.C. 35 112(a), one way to show that enablement has been met is to show that applicant and/or another has developed a device capable of being implemented in the claimed method.  The instant description does not describe a working embodiment and applicant has not submitted probative evidence that they or another is currently performing the claimed method.  The above description by examiner clearly describes problems that would have been expected to be encountered in trying to gather a useful sample from a human or animal in an open environment in which variability is great and predictability is small.  Things such as wind can easily send the air containing an infectious agent in any direction or reduce the time that the air is in contact with a sampling zone of the device placed at a location within the geographical area.  Since the intended source of the infectious agent is a human or animal, there movements would also be understood to be unpredictable which would have been expected to affect how often they come near enough to a device at a location to act as a source of infectious agent, how long they are near enough to act as a source of an infectious agent or if their breath is directed in a direction that increases or decreases the possibility of being sampled.  
What applicant appears to be describing is an autonomous device which performs the claimed method without human intervention for things such as sample transfer from the sampling medium to the analyzer.  In this respect applicant is directed to the previously cited Rahmani paper/review.  It was available shortly after applicant’s provisional applications were filed.  In the conclusion Rahmani taught that based on their review, other influencing factors such as patient distance from the sampler, having a protective or oxygen masks, patient activity, coughing and sneezing during sampling time, air movement, air conditioning, patient density in the sampling site, temperature and humidity, sampler type, sampling conditions, storage and transferring conditions, and detection method, can affect the results for samples taken in an indoor setting.  If an indoor setting in which one has more control over the sampling and analysis parameters can be influenced by these parameters, an outdoor setting in which there is even less ability to control sampling and analysis conditions would present a much greater problem and therefore require a much greater level of experimentation.  

A similar evaluation is found in the Waltz article, published about the same time as the Rahmani review.  In which the first paragraph of the 7th page of the article it is clearly stated that none of the commercially available tests can offer real-time results.  The following paragraphs describe a device that could potentially change that but they still have problems related to separating the virus’s genetic material from its membrane.  In other words, even though there are investigators/experts working on the problems associated with combining components to create a device that can both sample and detect the presence of viral genetic material, there are still problems which need to be overcome.  Thus, since there does not appear to be a device capable of real-time autonomous apparatus available according to Walz, detection of virus in the air according to the claimed method was not feasible either.  
Since applicant’s disclosure does not address these problems and/or their solution, applicant is relying on the skill of one of ordinary skill in the art for enablement.  Since those of skill in the art have yet to produce/provide a commercial device capable of operation without .  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is directed toward apparatus and methods for collecting and/or analyzing pathogenic agents such as bacteria and virus in different environments.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797